Case 1:21-cv-23198-FAM Document 1 Entered on FLSD Docket 09/03/2021 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:
  ACCESS 4 ALL INCORPORATED
  and JUAN CARLOS GIL,

              Plaintiffs,
  v.

  SABINA 40 ST, LLC; WEST SUNSET
  SQUARE MEMBERS, LLC and
  PASAPOGA RESTAURANT, LLC,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiffs, ACCESS 4 ALL INCORPORATED and JUAN CARLOS GIL, individually and

  on behalf of all other similarly situated mobility-impaired individuals (hereinafter “Plaintiffs”),

  sues SABINA 40 ST, LLC; WEST SUNSET SQUARE MEMBERS, LLC; and PASAPOGA

  RESTAURANT, LLC (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, JUAN CARLOS GIL, is an individual over eighteen years of age, with a
Case 1:21-cv-23198-FAM Document 1 Entered on FLSD Docket 09/03/2021 Page 2 of 13




  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.      Plaintiff, ACCESS 4 ALL INCORPORATED, is a Florida Not For Profit

  Corporation, formed under the laws of the State of Florida, and maintains its principal office at

  Torrence, California.

         6.      At all times material, Defendants, SABINA 40 ST, LLC and WEST SUNSET

  SQUARE MEMBERS, LLC, owned and operated a retail shopping center located at 15725 SW

  72 Street, Miami, Florida 33193 (hereinafter the “Commercial Property”) and conducted a

  substantial amount of business in that place of public accommodation in Miami-Dade County,

  Florida. Defendants, SABINA 40 ST, LLC and WEST SUNSET SQUARE MEMBERS, LLC,

  hold themselves out of the public as “West Sunset Square.”

         7.      At all times material, Defendant, SABINA 40 ST, LLC, was and is a Florida

  Limited Liability Company, incorporated under the laws of the State of Florida, with its principal

  place of business in North Miami, Florida.

         8.      At all times material, Defendant, WEST SUNSET SQUARE MEMBERS, LLC,

  was and is a Florida Limited Liability Company, incorporated under the laws of the State of

  Florida, with its principal place of business in Golden Beach, Florida.

         9.      At all times material, Defendant, PASAPOGA RESTAURANT, LLC, owned and

  operated a commercial restaurant business at 15725 SW 72 Street, Miami, Florida 33174

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, PASAPOGA

  RESTAURANT, LLC, holds itself out of the public as “El Pasapoga Restaurant.”

         10.     At all times material, Defendant, PASAPOGA RESTAURANT, LLC, was and is

  a Florida Limited Liability Company, incorporated under the laws of the State of Florida, with its



                                                   2
Case 1:21-cv-23198-FAM Document 1 Entered on FLSD Docket 09/03/2021 Page 3 of 13




  principal place of business in Doral, Florida.

          11.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                        FACTUAL ALLEGATIONS

          12.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with

  disabilities.

          13.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

          14.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

          15.     Plaintiff, JUAN CARLOS GIL, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, JUAN CARLOS GIL, is substantially limited in major life

  activities due to his impairment and requires the use of a wheelchair to ambulate. Plaintiff, JUAN

  CARLOS GIL, is also a member of the Plaintiffs organization, ACCESS 4 ALL

  INCORPORATED, discussed below.

          16.     Defendants, SABINA 40 ST, LLC and WEST SUNSET SQUARE MEMBERS,

  LLC, own, operate and oversee the Commercial Property, its general parking lot and parking



                                                   3
Case 1:21-cv-23198-FAM Document 1 Entered on FLSD Docket 09/03/2021 Page 4 of 13




  spots.

           17.   The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

           18.   The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about July 14, 2021 and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, to perform services including but not limited to recruitment of new members on behalf of

  ACCESS 4 ALL INCORPORATED, because it is approximately fourteen (14) miles from his

  residence, and is near other businesses and restaurants he frequents as a patron. He plans to return

  to the Commercial Property and the businesses located within the Commercial Property within

  two (2) months of the filing of this Complaint, specifically on or before November 1, 2021.

           19.   Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on or before November 1, 2021.

           20.   The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural



                                                   4
Case 1:21-cv-23198-FAM Document 1 Entered on FLSD Docket 09/03/2021 Page 5 of 13




  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

          21.    Plaintiff, ACCESS 4 ALL INCORPORATED, is a not-for-profit Florida

  corporation. Members of this organization include individuals with disabilities as defined by

  the ADA, and are representative of a cross-section of the disabilities protected from discrimination

  by the ADA. The purpose of this organization is to represent the interest of its members by assuring

  places of public accommodation are accessible to and usable by the disabled and that its

  members are not discriminated against because of their disabilities. Plaintiff, ACCESS 4 ALL

  INCORPORATED, and its members have suffered and will continue to suffer direct and indirect

  injury as a result of the Defendants’ discrimination until the Defendants are compelled to comply

  with the requirements of the ADA. One or more of its members has suffered an injury that would

  allow him or her to bring suit in his or her own right. Plaintiff, JUAN CARLOS GIL, has also been

  discriminated against because of its association with its disabled members and their claims.

          22.    The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, JUAN CARLOS GIL, and others similarly

  situated.

          23.    Defendants, SABINA 40 ST, LLC; WEST SUNSET SQUARE MEMBERS, LLC

  and PASAPOGA RESTAURANT, LLC, own and/or operate a place of public accommodation as



                                                   5
Case 1:21-cv-23198-FAM Document 1 Entered on FLSD Docket 09/03/2021 Page 6 of 13




  defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.

  Defendants, SABINA 40 ST, LLC; WEST SUNSET SQUARE MEMBERS, LLC and

  PASAPOGA RESTAURANT, LLC, are responsible for complying with the obligations of the

  ADA. The place of public accommodation that Defendants, SABINA 40 ST, LLC; WEST

  SUNSET SQUARE MEMBERS, LLC and PASAPOGA RESTAURANT, LLC, own and operate

  the Commercial Property Business located at 15725 SW 72 Street, Miami, Florida 33193.

         24.     Plaintiffs, ACCESS 4 ALL INCORPORATED and JUAN CARLOS GIL, have a

  realistic, credible, existing and continuing threat of discrimination from the Defendants’ non-

  compliance with the ADA with respect to the described Commercial Property and the businesses

  located within the Commercial Property, including but not necessarily limited to the allegations

  in Counts I and II of this Complaint. Plaintiff has reasonable grounds to believe that he will

  continue to be subjected to discrimination at the Commercial Property, and businesses located

  within the Commercial Property, in violation of the ADA. Plaintiff desires to visit the Commercial

  Property and businesses located therein, not only to avail himself of the goods and services

  available at the Commercial Property, and businesses located within the Commercial Property,

  but to assure himself that the Commercial Property and businesses located within the Commercial

  Property are in compliance with the ADA, so that he and others similarly situated will have full

  and equal enjoyment of the Commercial Property, and businesses located within the Commercial

  Property without fear of discrimination.

         25.     Defendants, SABINA 40 ST, LLC and WEST SUNSET SQUARE MEMBERS,

  LLC, as landlords and owners of the Commercial Property Business, are responsible for all ADA

  violations listed in Counts I and II.

         26.     Plaintiff, JUAN CARLOS GIL, has a realistic, credible, existing and continuing



                                                  6
Case 1:21-cv-23198-FAM Document 1 Entered on FLSD Docket 09/03/2021 Page 7 of 13




  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I and II of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         27.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                               COUNT I – ADA VIOLATIONS
           AS TO SABINA 40 ST, LLC AND WEST SUNSET SQUARE MEMBERS, LLC
         28.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  26 above as though fully set forth herein.

         29.     Defendants, SABINA 40 ST, LLC and WEST SUNSET SQUARE MEMBERS,

  LLC, have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

  by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

  Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

  violations that Plaintiff encountered during his visit to the Commercial Property, include but are


                                                    7
Case 1:21-cv-23198-FAM Document 1 Entered on FLSD Docket 09/03/2021 Page 8 of 13




   not limited to, the following:

       A. Parking

  i.   Several accessible parking spaces and access aisles contain slopes > 3%. There is no compliant

       accessible route to enter the building from spaces preventing Mr. Gil’s safe unloading from

       vehicles and accessing facilities violating ADAAG Section 4.6 and Section 502 of the 2010

       ADA Standards, the solution is readily achievable.

 ii.   Several accessible parking spaces and access aisles fail to adjoin the buildings they serve.

       There is inadequate width in striped access aisles (<60”) preventing Mr. Gil’s safe unloading

       from vehicles violating ADAAG Section 4.6 and Section 502 of the 2010 ADA Standards, the

       solution is readily achievable.

       B. Exterior Accessible Route, Entrance Access and Path of Travel

  i.   Cross slopes, changes of level and improper ramps impede Mr. Gil’s path of travel to enter

       and travel between store interior areas to and from parking, sidewalks and public transit

       violating the ADAAG and 2010 ADAS Sections 303, 304, 403 and 404 where the solutions

       are readily achievable.

 ii.   Pasapoga’s ramp contains extreme slopes (>13%) and excessive level changes (>1/2”)

       impeding Mr.Gil’s path of travel, violating the ADAAG and 2010 ADAS Sections 303, 304,

       402 and 403 and creating hazards where the solutions are readily achievable.

iii.   Cross slopes (>4%) and inadequate widths (<36”) impede Mr.Gil’s path between tenant stores

       on sidewalks within the plaza violating the ADAAG and 2010 ADAS Sections 303, 304, 403

       and 404 where the solutions are readily achievable.

iv.    Slopes (>2%) in maneuvering spaces impede Mr.Gil using doors on the path to enter stores

       violating the ADAAG and 2010 ADAS Sec. 404, the solution is readily achievable.



                                                   8
Case 1:21-cv-23198-FAM Document 1 Entered on FLSD Docket 09/03/2021 Page 9 of 13




v.    Ramps at West Sunset Square contain excessive level changes, slopes and cross slopes

      creating hazards to Mr. Gil violating the ADAAG and 2010 ADAS Sections 405 and 406.

      Some ramps lack required handrails or edge protection with others in vehicular areas.

vi.   Interior store areas lack required clear width (<36”) in aisles preventing access by Mr. Gil and

      violating the ADAAG and 2010 ADAS where solution is readily achievable.

                           COUNT II – ADA VIOLATIONS
       AS TO SABINA 40 ST, LLC; WEST SUNSET SQUARE MEMBERS, LLC AND
                         PASAPOGA RESTAURANT, LLC

         30.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  26 above as though fully set forth herein.

         31.     Defendants, SABINA 40 ST, LLC; WEST SUNSET SQUARE MEMBERS, LLC

  and PASAPOGA RESTAURANT, LLC, have discriminated, and continues to discriminate,

  against Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by

  January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross

  receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his visit to

  the Commercial Property, include but are not limited to, the following:

      A. Access to Goods and Services

 i.   The plaza fails to make reasonable accommodations in policies, practices and procedures to

      provide full and equal enjoyment of disabled individuals and does not maintain the elements

      required to be accessible and usable by persons with disabilities violating Section 36.211 of

      the ADAAG and the 2010 ADA Standards.

ii.   Checkout and dining surfaces in El Pasapoga Restaurant and other tenants inaccessible to

      plaintiff: lack proper height, approach or knee/toe space required by the ADAAG and 2010

      ADA Standards. Outside counter is inaccessible to Mr. Gil mounted beyond limits.



                                                    9
Case 1:21-cv-23198-FAM Document 1 Entered on FLSD Docket 09/03/2021 Page 10 of 13




       B. Public Restrooms

  i.   Mr. Gil was unable to use the soap and paper towel dispensers, and mirror which are mounted

       beyond limits in the ADAAG and ADAS Sections 308 and 603.

 ii.   Mr. Gil was unable to use the El Pasapoga lavatory. The rim is > 34” AFF and proper knee

       and toe space is not provided, violating 2010 ADAS Sections 306 and 606.

iii.   Mr. Gil was not able to safely use the water closet, as the flush control is not mounted on the

       wide side, violating section 604 of the 2010 ADA Standards.

                                  RELIEF SOUGHT AND THE BASIS

          32.     The discriminatory violations described in Counts I and II are not an exclusive list

   of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

   public accommodation in order to photograph and measure all of the discriminatory acts violating

   the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

   requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

   presence, which prevented Plaintiff, JUAN CARLOS GIL, from further ingress, use, and equal

   enjoyment of the Commercial Business and businesses located within the Commercial Property;

   Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and

   timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

   measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

          33.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the



                                                   10
Case 1:21-cv-23198-FAM Document 1 Entered on FLSD Docket 09/03/2021 Page 11 of 13




  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of

  public accommodation in order to determine all of the areas of non-compliance with the

  Americans with Disabilities Act.

          34.     Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals

  with disabilities; and by failing to take such efforts that may be necessary to ensure that no

  individual with a disability is excluded, denied services, segregated or otherwise treated

  differently than other individuals because of the absence of auxiliary aids and services.

          35.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          36.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public



                                                     11
Case 1:21-cv-23198-FAM Document 1 Entered on FLSD Docket 09/03/2021 Page 12 of 13




  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         37.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         38.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

  businesses, located at and/or within the commercial property located at 15725 SW 72 Street,

  Miami, Florida 33193, the exterior areas, and the common exterior areas of the Commercial

  Property and businesses located within the Commercial Property, to make those facilities readily

  accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendants cure the violations of the ADA.

             WHEREFORE, The Plaintiffs, ACCESS 4 ALL INCORPORATED and JUAN

  CARLOS GIL, respectfully request that this Honorable Court issue (i) a Declaratory Judgment

  determining Defendants at the commencement of the subject lawsuit were and are in violation of

  Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.; (ii) Injunctive relief

  against Defendants including an order to make all readily achievable alterations to the facilities;

  or to make such facilities readily accessible to and usable by individuals with disabilities to the

  extent required by the ADA; and to require Defendants to make reasonable modifications in



                                                   12
Case 1:21-cv-23198-FAM Document 1 Entered on FLSD Docket 09/03/2021 Page 13 of 13




  policies, practices or procedures, when such modifications are necessary to afford all offered

  goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such steps that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

  costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

  deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

  Dated: September 3, 2021.

                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                  dperaza@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No.: 123713




                                                   13
